Citation Nr: 0821598	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disability, to include recurrent dislocations with 
glenohumeral arthritis, status post Bristol repair, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1978.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Detroit, Michigan.  The veteran was awarded service 
connection for a left shoulder disability, with a 10 percent 
rating, by a July 1979 RO decision.  In December 1998, the RO 
granted an increased rating to 20 percent.  The 20 percent 
rating was continued by RO decisions of October 2001, July 
2002, and the current March 2004 decision being considered by 
the Board on appeal.

The Board issued a decision on the merits of the veteran's 
claim in August 2007.  The veteran was notified of that 
decision and he appealed to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  The 
Court reviewed the Board's decision and subsequently vacated 
and remanded the Board's decision.  The claim has since been 
returned to the Board for further action.  

The Board notes that in July 2004 the veteran filed a claim 
of entitlement to a nonservice-connected pension.  Review of 
the record shows that that claim has not been further 
developed.  Accordingly, the matter is referred to the RO for 
such further action as may be appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reported above, the Court has vacated and remanded the 
Board's decision of July 2004.  In the Joint Motion for 
Remand that was enacted by the Court, it was concluded that 
the Board had not provided sufficient reasons and bases with 
respect to the veteran's complaints of pain and 
functionability.  The Joint Motion for Remand also insinuated 
that additional medical information was needed with respect 
to pain and functioning of the veteran's left shoulder.  
Thus, in order to be compliant with the instructions given by 
the Court, the Board believes that the claim should be 
remanded to the AMC for the purpose of obtaining another 
orthopedic examination of the veteran.  This will ensure that 
the claims folder contains an adequate description of the 
veteran's disability to include the effects of the disability 
upon ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination

Additionally, during the pendency of this appeal, the Court 
issued a decision in the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In this case, the Court found that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez-Flores.  
Accordingly, such notice should be issued prior to further 
adjudication of the veteran's claim.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC must provide to the 
veteran all notification action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the increased 
rating claim.  The notice should conform 
to the requirements of Vazquez-Flores, as 
described above.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2. The RO/AMC should schedule the veteran 
for an orthopedic examination of the left 
shoulder.  The examination must be 
accomplished by a physician; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

Both shoulders should be examined for 
degrees of range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of each 
shoulder.  Moreover, the examiner should 
be requested to determine whether either 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.  
Comments should also be provided 
concerning any scarring or nerve 
involvement.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



